W. EUGENE DAVIS, Circuit Judge:
In this consolidated appeal, we consider a number of challenges to the district court’s approval of a class settlement of future asbestos victims with Fibreboard along with several related settlements. For the reasons that follow, we affirm the district court’s judgment.
I. BACKGROUND
A. Procedural and Factual History
Fibreboard, primarily engaged in the timber business, also manufactured asbestos-containing products from 1920 until 1971. By the late 1980’s, asbestos-related personal injury and death claims against Fibreboard numbered in the tens of thousands. At that time Fibreboard had approximately $100 million in hard insurance assets available to pay these claims. It also had disputed coverage claims against two of its insurers, Continental Casualty Company and Pacific Indemnity. These coverage claims ultimately played a key role in the class settlement.
Continental issued a general liability policy to Fibreboard in 1957 which remained in force for two years. Although the policy had no aggregate limit, it had a per-occurrence limit of $1 million and a per-person limit of $500,000. Fibreboard contended that Continental’s policy replaced a similar Pacific policy with a per-claim limit of $500,000 but no aggregate limit.
Fibreboard contended that these two policies provided coverage to Fibreboard for thousands of claimants. This argument rested on Fibreboard’s “continuous trigger” theory which maintained that the policies covered Fibreboard if the claimant had been exposed to asbestos at any time before or during the time the policies were in force, provided the claimant at some time was exposed to Fibreboard’s asbestos product.
In 1979, Fibreboard and other insureds filed a massive multi-party insurance coverage case in California state court against a number of insurers, including Pacific and Continental. Following years of litigation, including a trial extending over four years, Fibreboard prevailed in the trial court. In its 1990 opinion, the trial court accepted Fi*969breboard’s continuous trigger theory as well as Fibreboard’s argument that the insurer was required to pay the full cost of defense for each claim covered.
The insurers appealed to a California intermediate appellate court. Argument was held in August 1993 while the settling parties in this case were attempting to reach a final agreement.
By 1988, Fibreboard had largely exhausted its coverage from insurers other than Pacific and Continental. It was unable to pay asbestos judgments and settlements as they occurred and also pay the continuing mounting defense costs. After the trial court in the coverage case issued several rulings in favor of Fibreboard, Fibreboard was able to develop a “structured settlement” program where payments to settle claims were deferred until resolution of the coverage case. Under this plan, most plaintiffs agreed to accept 40% cash up front with the balance due upon resolution of the coverage dispute. Additionally, Fibreboard agreed not to dissipate its assets and, in effect, to give the company to the plaintiffs if it lost its coverage ease.
By mid-1990, Fibreboard’s defense costs and settlement payments had mounted and Fibreboard looked for additional insurance resources. It proposed to both Continental and Pacific that they negotiate a complete settlement of its coverage claims. Continental declined to negotiate. Pacific, however, negotiated with Fibreboard and ultimately agreed to a settlement, “the Pacific Agreement.” By this settlement, which was subject to a number of contingencies, Pacific’s coverage was made available for claimants exposed to Fibreboard’s asbestos products after 1959. The Pacific Agreement also purported to extinguish Continental’s right to seek contribution from Pacific. Continental challenged this agreement in the District Court for the Eastern District of Texas in April 1993.
Even with the Pacific Agreement, Fibreboard faced acute problems with increased large-scale asbestos litigation. In early 1991 it proposed an “assignment settlement” plan to plaintiffs’ counsel. Unlike the earlier program, this plan allowed asbestos claimants to settle their claims against Fibreboard for an agreed sum, receive no cash up front but rather receive an assignment of Fibreboard’s rights (to the extent of the settlement) against Continental. Fibreboard agreed to pay the settlement sum if the court ultimately exonerated Continental. Under this plan, the settlement was also contingent upon Fibreboard obtaining court orders validating its right to make an assignment in the face of an insurance policy provision barring Fibreboard from settling claims without Continental’s consent. Plaintiffs’ counsel recognized the risk that their clients would never receive the agreed-upon settlements under the assignment plan and pressed for higher settlement amounts for accepting this risk. Fibreboard, using Continental dollars, was willing to pay more. As a result, the average per-case settlement amount under the assignment plan more than doubled the average amount of the earlier structured settlements. Continental strongly disputed Fibreboard’s right to make these assignments. This dispute led to further costly litigation.
In June 1992, a California trial court in Andrus v. Fibreboard1 ruled in favor of Fibreboard and upheld Fibreboard’s right to make the assignment settlements. The California intermediate appellate court denied writs, relegating Continental to review under the ordinary appellate process.2
In 1990 and 1991 Fibreboard broached the subject of a global settlement with Ron Motley, Joe Rice, Steven Kazan and Harry Wart-nick, all of whom were leading plaintiffs’ asbestos counsel. Fibreboard proposed to use an assignment plan to accomplish the global settlement. Fibreboard sought to structure the settlement so that claimants would look only to its insurance assets if it won the coverage case and Fibreboard would give the company to claimants if it lost the *970coverage case. As Fibreboard’s counsel later admitted at the fairness hearing, this approach was designed in part to “bring the [asbestos] litigation closer to Continental; it was important that Continental feel as threatened as Fibreboard did.”
Fibreboard was not successful in negotiating a global settlement with plaintiffs’ counsel. Fibreboard and the Ness Motley firm did, however, agree to settle at least 20,000 present asbestos claims with the possibility of expanding that number to a higher figure. Fibreboard again agreed to assign rights under the Continental policy instead of paying cash to fund this settlement. The higher settlement amounts necessary to accomplish these assignment settlements caused a further inflation of settlement values. With the conclusion of this Ness Motley settlement agreement, Fibreboard had entered into $943 million in assignment settlements during 1992 and had deferred settlement obligations at the end of that year aggregating over $1.2 billion, a sum that greatly exceeded its net worth.
As called for under this latest settlement, Fibreboard brought suit in the Eastern District of Texas seeking a determination that the assignment did not violate the Continental policy. Plaintiffs’ counsel advised Continental that they had bound themselves contractually with Fibreboard to refrain from negotiating directly with Continental without Fibreboard’s consent. Continental knew that Fibreboard and plaintiffs’ counsel were actively engaged in negotiating a global settlement to be funded with Continental’s money.
Thus, at the beginning of 1993, Continental was under intense pressure to join the settlement talks:
* Continental had been unable to obtain immediate review of the California trial court judgment in Andrus approving the unilateral assignment settlements.
* Fibreboard continued to close more and more assignment settlements at amounts Continental considered grossly excessive.
* Fibreboard and plaintiffs’ counsel were seriously negotiating a multi-billion dollar settlement which Continental would be called upon to fund. And Continental was barred from the table.
* A new proceeding, in a forum Continental probably considered unfriendly, had been filed seeking validation of Fibreboard’s assignment settlements.
In February 1993, Continental announced that it would seek a global resolution of its asbestos exposure under its Fibreboard policies. With the approval of the parties, Judge Parker named Judge Patrick E. Higginbotham of this court to serve as settlement facilitator.
In the settlement discussions with Judge Higginbotham, Continental made it clear from the beginning that it would only entertain a global settlement if the settlement brought “total peace.” Continental was unwilling to pay billions in settlement and fore-go its substantial arguments against coverage without the assurance that it did not face unknown liabilities in the future. Thus, Continental was only interested in exploring a mandatory, non-opt-out settlement. Continental considered that an opt-out class presented it with a number of insurmountable problems:
* Because the deadline for opting out would likely come after a decision in the coverage appeal, plaintiffs would enjoy a one-way option: they could opt out if Continental lost the appeal but remain in if Fibreboard lost.
* Claimants with the most serious injuries were likely to opt out in disproportionate numbers.
* Accurate predictions of Continental’s exposure to opt outs were extremely difficult, if not impossible, to make.
Skirmishes between Continental and Fibreboard initially prevented fruitful discussion. Fibreboard argued that Continental was barred contractually from direct discussions with plaintiffs’ counsel. Fibreboard also threatened to continue its assignment settlements.
With Judge Higginbotham’s help, the parties agreed to put these impediments behind them in an agreement signed on April 9, 1993. Fibreboard agreed to allow Continen*971tal a place at the negotiating table and to stop the assignment settlements. Continental agreed to fund 100% of any global settlement (Continental reserved the right to get. whatever contribution it could from Pacific) and to use its best efforts to work with Fibreboard to reach a global settlement.
From April until July the parties attempted to negotiate a global settlement but these efforts met with little success. For a number of reasons Judge Higginbotham recommended and the parties agreed that they should first attempt to settle the Ness Motley inventory of some 45,000 present claims. On August 5, the parties reached the “Substitute Ness Motley Agreement” which was approved by the court on August 9.3
With the Ness Motley settlement behind them, the parties intensified their efforts to reach a global settlement. The August 27 date for oral argument in the California Court of Appeal in the coverage case injected a sense of urgency into these discussions. Plaintiffs’ counsel realized that if Fibreboard lost the coverage case, Continental’s funds, essential to any settlement, would be lost. Fibreboard faced immediate bankruptcy if it lost the coverage case. Continental and Pacific faced staggering liability in an unquantifiable amount if they lost the coverage case. The parties had reason to believe that the California appellate court would render a decision promptly after argument and perhaps give signals at argument on how it would rule. For these reasons all parties were driven to reach a settlement before the California court reached a decision in the coverage ease.
At Judge Higginbotham’s request, Judge Parker designated Messrs. Rice, Cox, Kazan, and Wartniek to “negotiate ... the prospect of a Rule 28(b)(1)(B) settlement class composed of future plaintiffs with claims against Fibreboard.”
A series of intense negotiating sessions followed. The absence of Pacific at the table remained a serious impediment and little progress was made. Over the weekend of August 21-22, faced with an impending trial on Continental’s claims to invalidate the Pacific Agreement, Pacific agreed to share responsibility with Continental on a 35.29% to 64.71% ratio. This was the same ratio established by the trial court in the coverage case.
This proved to be the last impediment to an agreement. Continental and Pacific were now negotiating jointly. By August 23, Continental and Pacific (the Insurers) had offered $1.5 billion and plaintiffs’ counsel demanded $1.7 billion. The parties asked Judge Parker to assist in a last-ditch effort to reach agreement before August 27.
Judge Parker and counsel spent the afternoon of August 26 in intensive negotiating sessions in an attempt to resolve the remaining differences between the parties. Late in the afternoon when settlement had not been reached, Judge Parker invited a core group of attorneys to his home outside of Tyler to continue the discussion. After several hours of negotiations in this more informal setting, Continental agreed to contribute an additional $25,000,000 and Fibreboard agreed to contribute $10,000,000. Plaintiffs’ counsel refused at this point to accept the $1.535 billion pot. But later, the key parties, by coincidence, met around midnight at a Tyler coffee shop. Plaintiffs’ counsel, at that time, agreed to accept the tendered $1.535 billion global settlement offer.
On the morning of August 27, plaintiffs’ counsel renewed a demand that there be a separate, back-up settlement between Fibreboard and the Insurers for the settlement of the coverage case if, for any reason, a court declined to approve the global settlement. The parties negotiated the entire day on August 27. Near the end of the day a settlement (termed the “Trilateral Settlement”) among Continental, Pacific and Fibreboard was reached. These negotiations were undoubtedly shortened because the coverage case appeal was argued on the morning of August 27. The negotiating representatives received word after the argument that the *972court had announced that it intended to decide the case expeditiously.
Upon announcement of the settlement agreement in open court in Tyler on August 27, the parties directed communication to the California Court of Appeal advising the court of the agreement in principle. The parties asked the California court to defer a ruling on the issues relating to Fibreboard’s dispute with Continental and Pacific pending completion of the necessary settlement documentation. The California Court of Appeal has continued to withhold a ruling pending final approval of the Trilateral Settlement.4
The parties then set out to convert the Global and Trilateral Settlements into formal written agreements. They first addressed the Trilateral Settlement. Disputes arose over critical features of this agreement and it was not until October that Continental, Pacific and Fibreboard were able to reduce it to writing.
On September 9th, the Aheam class action was commenced by the Global Health Claimant Class against Fibreboard. The Global Health Claimant Class consists of all persons with personal injury claims against Fibreboard for asbestos exposure whose claims had not been brought in a lawsuit, settled or included in a settlement agreement before August 27, 1993. Shortly after Aheam was filed, Judge Parker entered a number of orders: Continental and Pacific were granted leave to intervene as party defendants; provisional class certification was granted; a TRO against commencement of further separate litigation against Fibreboard by putative class members was entered; and the court appointed as counsel to the plaintiff class, Rice, Cox, Kazan and Wartnick, and appointed Caplin & Drysdale as counsel to plaintiffs’ counsel.
In October, Judge Parker appointed Professor Eric Green of the Boston University School of Law to serve as guardian ad litem for the class. Judge Parker noted
that it would be desirable that there be the appointment of [a guardian] ad litem who is fully knowledgeable in asbestos mass tort matters but does not actively represent asbestos claimants. The function of the [guardian] ad litem is to review the settlement from the point of view of members of the class and thereby to afford the class additional assurance that their interest will be adequately protected.
Professor Green was directed to render a report to the court analyzing the fairness, reasonableness and adequacy of the settlement from the point of view of the members of the provisionally certified Global Health Claimant Class.
Plaintiffs’ counsel then turned to documenting the Global Settlement Agreement. The parties did not resolve the hundreds of details necessary to complete this document until December 23. As Judge Parker noted, it was not until that date when the Global Settlement Agreement was signed that it became “clear that a final agreement would actually be reached.”
B. Terms of the Settlements
1. The Global Settlement Agreement
The Global Settlement Agreement provides for the establishment of a trust, funded with $1.535 billion — the proceeds of the settlement. The trust is charged with administering and paying all of the Global Health Claimant Class members’ asbestos-related personal injury and death claims against Fibreboard and the Insurers. Once the global settlement receives judicial approval, and the trust is fully funded, the Class members’ claims against Fibreboard and the Insurers will be directed to the trust for processing and payment according to the procedures provided in the trust distribution process. The trust is to be managed by three trustees and subject to the general supervision of the court.
The Global Settlement Agreement seeks to provide, through the trust, a simple process for injured persons to quickly obtain a fair resolution of their claims and at the same *973time safeguard their ultimate right to resort to the tort system. The settlement further seeks, through spendthrift provisions, to limit the amount of the trust assets that can be paid out in any given year. This will protect assets so that they will be available to compensate injured class members whose claims develop far in the future. If a shortfall occurs in any year, payments during that year are prioritized so that the sickest claimants are paid first.
Under the Global Settlement Agreement, a claimant must first seek to settle with the trust after providing requisite information to allow for evaluation of his claim. If no settlement is reached, the claimant will next proceed to mediation to attempt to resolve his differences with the trust. If the mediation fails, the claim will be submitted to arbitration, either binding or non-binding at the claimant’s choice. If non-binding arbitration does not result in a resolution of the claim, a judge or judge’s designee from the Eastern District of Texas will hold a settlement conference. If this does not produce a settlement, the claimant may proceed against the trust in the tort system, complete with a jury trial if requested. The recovery of the claimant in the tort system, however, is subject to a cap of $500,000 per claim and recovery of punitive damages is precluded. Attorneys’ fees for claimant’s counsel are limited to 25% of the compensation paid to the claimant. Any resulting judgment will be paid out over a period of years depending upon the financial condition of the trust at the time.
As consideration for their $1.535 billion payment, Fibreboard and the Insurers receive full releases from the Global Health Claimant Class for their asbestos-related claims. Fibreboard and the Insurers also release each other from all claims.
2. The Global Third-Party Claimant Class Settlement
This settlement is between representatives of Fibreboard’s major co-defendants on the one hand and Fibreboard and its Insurers on the other. The settlement preserves credit rights for co-defendant third parties under the law of the forum. Where the claimant liquidates his claim against the trust before proceeding to judgment against the co-defendant third party, the third party receives whatever credit local law allows against the judgment. Any third-party co-defendant who suffers a judgment before the trust settles with the plaintiff and pays a Fibreboard share, succeeds to the plaintiffs rights against the trust, except for exit to the tort system. The Global Third-Party Claimant Class releases Fibreboard and the Insurers as to all third-party claims for contribution and indemnity arising from the claims of Global Health Claimant Class members and agrees that approval of the Global Settlement Agreement will bar and enjoin Global Third-Party Claimant Class members from prosecuting any such claims against Fibreboard or the Insurers. Fibreboard and the Insurers in turn, release the Global Third-Party Claimant Class from any and all contribution and indemnity claims.
3. The Trilateral Settlement Agreement
The Trilateral Settlement Agreement compromises the longstanding coverage disputes between Fibreboard and the Insurers, Continental and Pacific. This settlement is to remain effective even if the Global Settlement Agreement ultimately fails to obtain judicial approval. With limited exceptions, the Trilateral Settlement fully discharges the Insurers from all of their Fibreboard policy obligations — both personal injury and non-personal injury claims. The Trilateral Settlement is not designed to settle any asbestos claims against Fibreboard. If the global settlement for some reason fails, the asbestos claimants may pursue Fibreboard in the tort system. If the Global Settlement Agreement is not finally approved but the Trilateral Settlement Agreement is, the Insurers will make available to Fibreboard a total of $2 billion to enable Fibreboard to defend and resolve asbestos-related claims filed against it.
C. Notice and Hearing
After a comprehensive campaign designed to give notice of the proposed settlements, the district court allowed wide-ranging discovery. The court allowed the Ortiz and Flanagan appellants to intervene to assist in *974making the record “relating to the fairness, reasonableness and adequacy of the proposed settlement — to assist the court in its ultimate decision in this case.”
Thereafter the court held a comprehensive eight-day fairness hearing. In addition to issues relating directly to the adequacy of the settlement fund, the court heard expert testimony on the potential outcome of the coverage case appeal. Two experts, retired California Supreme Court Justice Marcus Coffman and Yale Law Professor, George Priest, gave opinions that Fibreboard’s trial court victory on coverage would be reversed by the California appellate courts. These witnesses testified that Fibreboard faced a substantial risk that its extensive assignment settlement program constituted a massive breach of the policy.5
Following the hearing, the court made detailed findings and concluded that the Global Settlement Agreement was fair, adequate and reasonable to the class and that the requirements for mandatory class certification under Federal Rules of Civil Procedure 23(b)(1)(A), (b)(1)(B) and (b)(2) were met.
D. Rudd
After the Trilateral Settlement between Fibreboard and the Insurers was reached, the Insurers insisted upon a judicial determination that the settlement was fair, reasonable and non-collusive and operated to terminate any rights claimants might otherwise have against the Insurers arising out of the policies. The Rudd action was filed to accomplish this purpose. The Insurers thus brought a declaratory and injunctive action in the Eastern District of Texas against two mandatory (non-opt-out) defendant classes: (1) the Trilateral Health Claimant Class— substantially the same as the Aheam futures class, and (2) the Trilateral Third-Party Claimant Class, comprised of third parties with asbestos-related claims against Fibreboard. The district court appointed experienced counsel to represent each class.6 Notice was then given to the classes informing them of the pendency of the action. Broad discovery was conducted and trial was held on February 13,1995.
Following trial, the class representatives and counsel for both of the defendant classes advised the district court that they had concluded that it was in the best interest of these classes to consent to the relief the Insurers were seeking. Counsel filed position papers explaining their reasons. Notice of the class representatives’ consent to the terms of the Trilateral Settlement was sent to the members of the two classes. Following a fairness hearing, the district court issued findings of fact and conclusions of law approving the classes’ consent and certifying both classes as mandatory non-opt-out defendant classes pursuant to Rules 23(b)(1)(A), (b)(1)(B) and (b)(2) of the Federal Rules of Civil Procedure. Only two individuals represented by Leonard C. Jaques, Esq., challenge the district court’s orders in this appeal. No member of the Trilateral Third-Party Claimant Class and none of the other intervening parties in Aheam have lodged objections to Rudd.
II. AHEARN
Appellants challenge Aheam on a number of grounds which we consider below. The Ortiz intervenors are members of the Global Health Claimant Class who challenge certification of the class and the approval of the settlement. The Flanagan intervenors, also members of the Global Health Claimant Class, challenge certification in Aheam and raise several objections specific to Rudd. We will refer to both groups of appellants collectively as “the intervenors.”
A. Rule 23(a)
Rule 23(a) lists four prerequisites to a class action: (1) numerosity, (2) commonality, (3) typicality and (4) adequacy of representation. The district court found that all four of *975these prerequisites were satisfied. The intervenors do not dispute the district court’s finding of numerosity, but argue that the Global Health Claimant Class meets none of the other prerequisites to a class action.
The intervenors argue that the district court erred by considering the circumstances surrounding the settlement and the evidence adduced at the fairness hearing in making findings under Rule 23(a). This argument is contrary to Fifth Circuit precedent and would require a court to ignore important and relevant information that sits squarely in front of it when deciding whether to certify a settlement class. In In re Corrugated Container Antitrust Litigation (Container I), we held that the district court should consider the settlement in deciding whether the settlement class satisfied the prerequisites of Rule 23. 643 F.2d 195, 211 (5th Cir.), aff'd, 659 F.2d 1322 (5th Cir.1981), cert. denied, 456 U.S. 998, 102 S.Ct. 2283, 73 L.Ed.2d 1294, and cert. denied, 456 U.S. 1012, 102 S.Ct. 2308, 73 L.Ed.2d 1309 (1982). We rejected a challenge to the district court’s finding that the class was adequately represented as required by 23(a)(4) and found that the terms of the settlement were virtually important to the determination that certification was appropriate. Id.
Most circuits to decide the issue have held that courts should consider the settlement in determining whether Rule 23 prerequisites are satisfied. See Malchman v. Davis, 761 F.2d 893, 900 (2d Cir.1985) (certification appropriate because “the interests of the broadened class in the settlement were commonly held”) (emphasis added); White v. National Football League, 41 F.3d 402, 408 (8th Cir.1994) cert. denied — U.S.-, 115 S.Ct. 2569, 132 L.Ed.2d 821 (1995) (“adequacy of class representation ... is ultimately determined by the settlement itself’); In re Dennis Greenman Securities Litigation, 829 F.2d 1539, 1543 (11th Cir.1987) (“in assessing the propriety of class certification, the courts evaluate the negotiation process and the settlement itself’); In re AH. Robins Co., Inc., 880 F.2d 709, 740 (4th Cir.) cert. denied, 493 U.S. 959, 110 S.Ct. 377, 107 L.Ed.2d 362 (1989) (“if not a ground for certification per se, certainly settlement should be a factor, and an important factor to be considered when determining certification”). Only the Third Circuit has refused to look at settlements before it when deciding class certification issues and even that court admits that taking the settlement into account may be “the better policy.” Georgine v. Amchem Products, Inc., 83 F.3d 610, 617-18 (3d Cir. 1996). The rule that a court should consider a proposed settlement, if one is before it, when deciding certification issues makes good sense. Settlements and the events leading up to them add a great deal of information to the court’s inquiry and will often expose diverging interests or common issues that were not evident or clear from the complaint. See Herbert Newberg & Alba Conte, 2 Newberg on Class Actions § 11.28 at 11-58 (3d ed. 1992) (in settlement class context, common issues arise from the settlement itself).
We are bound to follow Container Fs holding that the district court can and should look at the terms of a settlement in front of it as part of its certification inquiry. We would adopt this rule even if we were not bound by precedent because it enhances the ability of district courts to make informed certification decisions.
1. Commonality and typicality
The district court, in its findings of fact, found that the entire Global Health Claimant Class had the following issues in common:
(i) avoiding the potentially disastrous results of a loss by Fibreboard in the Coverage Case appeal; (ii) maximizing the total settlement contribution from Fibreboard and the Insurers; (iii) streamlining the procedures for the filing, processing and resolution of claims, and thereby reducing transactions costs and delays in compensation; (iv) minimizing the percentage of their compensation diverted from them to pay attorneys’ fees; and (v) adopting procedures that provide for payments to claimants in an equitable manner.
The intervenors do not disagree that the settlement class holds these issues in common. Instead, they argue that these issues do not support a finding of commonality because they are derived from the settlement *976rather than from the Aheam complaint. As we noted above, this argument has no merit and is foreclosed by our holding in Container I. Because the evidence is overwhelming that the class holds the above issues in common under the settlement (even the intervenors concede this point), we agree with the district court that the Aheam action and the Global Settlement Agreement presented it with questions of law and fact common to the entire Global Health Claimant Class.
Typicality focuses on the similarity between the named plaintiffs’ legal and remedial theories and the legal and remedial theories of those whom they purport to represent. Jenkins v. Raymark Indus. Inc., 782 F.2d 468, 472 (5th Cir.1986). The district court found that the legal and remedial theories of the representative plaintiffs were typical of the class because all members of the Global Health Claimant Class presented claims based on exposure to Fibreboard asbestos. The district court also found that the named plaintiffs’ interests in maximizing recovery for the class and eliminating the risk posed by the insurance coverage litigation were identical to interests held by all members of the class.
The intervenors do not argue that the named plaintiffs’ claims rest on theories different from those of the other class members. Instead, in their attempt to show that the class is too diverse to meet the typicality requirement, they point to individual issues such as varying family situations, separate histories of cigarette smoking, differences in medical expenses and differences in state law. These differences will certainly result in significant differences in the amount of damages that each claimant recovers but do not affect the settlement in the least. The Global Settlement Agreement does not award damages to individual victims:7 it provides money and an equitable distribution process to pay victims.8
The central remedial and legal theory of each of the named plaintiffs, that Fibreboard is liable in tort for damages incurred due to exposure to Fibreboard asbestos, is typical of the entire class. Even the definition of the class makes this clear.9 Further, the issues that brought the named plaintiffs to settle Aheam are the same issues that the district court found common to the entire class. The named plaintiffs settled Aheam because of their desire to avoid the risks of insurance coverage litigation and to insure that money remains available to pay their claims when they make it through the settlement and/or trial process to final judgment. These same concerns affect each member of the Global Health Claimant Class. We are satisfied that the district court did not abuse its discretion by finding that the issues of law and fact faced by the named plaintiffs were typical of the Global Health Claimant Class.
2. Adequacy of representation
 The intervenors argue that the district court should not have certified the Global Health Claimant Class because of impermissible conflicts of interests by class counsel.10 Rule 23(a)(4) states that a class *977action may be maintained only if “the representative parties will fairly and adequately protect the interests of the class.” This requirement for fair and adequate representation encompasses both class representatives and class counsel. North American Acceptance Corp. v. Arnall, Golden & Gregory, 593 F.2d 642, 644 n. 4 (5th Cir.1979). However, “|j']ust what measure of representation is adequate is a question of fact that depends on each peculiar set of circumstances.” Guerine v. J &W Investment, Inc., 544 F.2d 863, 864 (5th Cir.1977), citing Johnson v. Georgia Highway Express Inc., 417 F.2d 1122 (5th Cir.1969). The district court has the continuing duty to see that the class is adequately represented. Guerine, 544 F.2d at 864.
A district court may not certify a class without concluding that class counsel are “ ‘qualified, experienced, and generally able to conduct the proposed litigation.’ Obviously, an attorney who should be disqualified because of a conflict of interest will not meet this requirement.” North Amer. Acceptance, 593 F.2d at 644 (quoting Johnson v. Georgia Hwy. Express, Inc., 417 F.2d 1122, 1125 (5th Cir.1969)).
In August 1993, the district court, on the recommendation of Judge Higginbotham, formally appointed four counsel (Messrs. Rice, Cox, Kazan, and Wartnick) to represent the Global Health Claimant Class. Messrs. Rice and Cox are partners with the Ness Motley firm, one of the leading U.S. firms representing asbestos claimants. Ness Motley has been engaged in litigation with Fibreboard since 1990. Mr. Kazan is a partner with Kazan, McClain, Edises, & Simon. He has handled asbestos-related cases for about twenty years. Mr. Wartnick is a member of the law firm of Wartnick, Chaber, Harowitz, Smith & Tigerman. His practice has been devoted to representing asbestos claimants since 1981. In addition to their experience in asbestos litigation generally, Messrs. Kazan and Wartnick were Fibreboard’s chief litigation adversaries on the West Coast, where Fibreboard is located. The appointed class counsel retained the firm of Caplin & Drys-dale to advise them in areas outside their own expertise.
The district court found that these counsel are “prominent attorneys, highly respected for their knowledge, experience, skill and special competence in the field of asbestos litigation” and that they provided “adequate, professional and ethical representation” to the class.
The intervenors do not question the skill, competence or experience of class counsel, but instead argue the existence of impermissible conflicts that prevented, them from adequately representing the class. Both sides agree that in determining the existence of a conflict, we look to the ABA Model Rules of Professional Conduct for guidance. Rule 1.7 states:
(b) A lawyer shall not represent a client if the representation of that client may be materially limited by the lawyer’s responsibilities to another client or to a third person, or by the lawyer’s own interests, unless:
(1) the lawyer reasonably believes the representation will not be adversely affected; and
(2) the client consents after consultation. When representation of multiple clients in a single matter is undertaken, the consultation shall include explanation of the implications of the common representation and the advantages and risks involved.
Model Rules of Professional Conduct, Rule 1.7(b).
At the fairness hearing, the intervenors and the settling parties each called a legal ethics expert to express an opinion on whether class counsel had conflicts.
The intervenors offered Professor John Leubsdorf, a law professor at Rutgers University Law School who has taught courses in civil procedure and legal responsibility. The district court qualified Professor Leubsdorf as an expert on issues of legal ethics and professional responsibility but found him lacking in practical experience in mass tort litigation.
The settling parties called Professor Geoffrey Hazard, a law professor at the University of Pennsylvania Law School and a recog*978nized scholar in the field of legal ethics and professional responsibility. Professor Hazard was a member of the Rand Civil Justice Institute advisory council for studies concerning asbestos litigation and a reporter to the commission responsible for the preparation of the ABA Model Rules of Professional Conduct. Moreover, Professor Hazard has previously testified in asbestos cases and has extensive experience as a consultant in this type litigation.
After hearing the testimony of both the legal experts and the negotiators, the district court credited Professor Hazard’s testimony as “consistent with existing federal legal principles and the underlying facts of this case.” The court found that Professor Leubsdorfs testimony in a number of areas was either not supported by the factual record or contrary to settled federal law. Also, the district court felt that Professor Leubsdorfs conclusions and recommendations often were speculative and impractical because of his insufficient experience in mass torts and asbestos litigation. The record amply supports these findings.
The intervenors argue that class counsel for the Global Health Claimant Class had impermissible conflicts due to concurrent representation both (1) of present asbestos claimants and the Class of future claimants and (2) of purported conflicting subgroups within the class.
a. Alleged conflict between present claimants and the class
The intervenors contend that class counsel by simultaneously representing both present claimants and the class of future claimants represented clients who were directly competing for Fibreboard’s limited resources. The district court found that during the negotiations no conflict existed that materially limited counsel’s responsibilities to the future claimant class.
In analyzing whether a conflict existed, both Professor Hazard and the guardian ad litem appointed for the futures class, Professor Eric D. Green, divided the three-year negotiations period into smaller discrete time periods: (1) Early 1991 through April 9, 1993; (2) April 9, 1993, through August 9, 1993; (3) August 9,1993, through August 27, 1993; (4) August 27, 1993, through October 12, 1993; and (5) October 12, 1993, through December 23,1993.
(i) Early 1991 through late March 1993
Most of the settlement discussions until late March, 1993 were between only Fibreboard and class counsel. The Insurers did not participate. These exploratory discussions focused on a possible settlement with both present and future claimants combined in an opt-out class. Fibreboard was still seeking to settle by assigning its insurance rights to the class. During this time, Fibreboard continued to settle various law firms’ “inventories” of present claims, including claims with the law firms of the four class counsel. Again, Fibreboard accomplished these settlements by assigning its insurance rights against Continental and Pacific; thus, these settlements were contingent on a favorable decision for Fibreboard in the California coverage case.
During this period, Fibreboard executed the initial Ness Motley agreement which settled approximately 20,000 inventory claims with the Ness Motley firm. This agreement required Fibreboard to obtain Continental’s consent to this assignment of insurance rights or to seek a court order approving the assignment. In January 1993, Fibreboard filed suit against Continental in the Eastern District of Texas to obtain the court order.
Professor Hazard testified that during this time period no conflict existed between the present and future claimants because all discussions of a global settlement included both groups and both groups shared the risk of losing the coverage case. If coverage was found and if assignment was not a breach of contract, then the insurance policies of Continental and Pacific offered potentially unlimited coverage.
(ii) April 1993 through August 9, 1993
In March 1993 Continental joined the negotiations and Judge Parker appointed Judge Higginbotham as a settlement facilitator. In an April 9,1993 agreement, Fibreboard agreed to stop executing assignment *979settlements and Continental agreed to work toward a global settlement of all present and future claimants, including both pre- and post-1959 exposed claimants. But Continental insisted that the settlement be a mandatory, non-opt-out class and that Pacific contribute to the total settlement fund. Class counsel began to consider a mandatory class, but only if the settlement proceeds were adequate to insure fair restitution to present and future claimants and if a back-end opt-out provision was included. During this period, Continental filed suit in the Eastern District of Texas against both Pacific and Fibreboard seeking a declaration that the Pacific Agreement did not impair Continental’s contribution rights against Pacific.
Fibreboard, now joined by Continental, continued negotiations on inventory claims. Specifically, Fibreboard and Continental began negotiations with the Ness Motley firm on a revised Ness Motley agreement. The parties succeeded in reaching the Substitute Ness Motley Agreement on August 5, 1993. Generally, Continental agreed to a higher-than-average value per claim with one-half due at closing and the remainder contingent on the outcome of the coverage case or on the existence of a settlement. Other inventory settlements were modeled after the Substitute Ness Motley Agreement.
Now that Fibreboard’s suit against Continental concerning the initial Ness Motley agreement was settled, Continental sought an immediate trial of its suit against Fibreboard and Pacific. Continental’s primary objective was to motivate Pacific to join the global settlement negotiations.
The intervenors argue that an impermissible conflict existed because the Ness Motley counsel were simultaneously negotiating for both present claimants (the inventory claims) and the class of future claimants. Professor Hazard testified that the present and future claimants were not competing for the same funds. At this stage of the negotiations, counsel were concentrating on the settlement of their inventory of present claims. It is true that they were also discussing a global settlement, but these discussions were in the preliminary exploratory stage. Certainly, at this time, counsel had no well-formed notions of how much Continental was willing to pay to settle the future claims.11 For this reason, Professor Hazard explained that each attorney in good faith was attempting to obtain the maximum dollar amounts for present claimants he represented, as well as for the future claimants. Counsel certainly knew in a general way that there was a sum beyond which Continental would not pay. But because they did not know that limit, they did not know that this limit would be less than an amount they were willing to accept in settlement for both classes of claimants.12 As the district court found, the Substitute Ness *980Motley Agreement likely aided the global settlement by increasing the average value per claim. We are persuaded that the record supports the district court’s conclusion that class counsel vigorously represented both the present claimants and their future claimant clients against the same defendant.
(in) August 9, 1993, through August 27, 1993
On August 9,1993, on the recommendation of Judge Higginbotham, the district court appointed Messrs. Rice, Cox, Kazan, and Wartniek to negotiate the prospect of a settlement class composed of future claimants. The court knew that this settlement would have to be reached before the decision in the coverage case, which was expected on August 27, 1993. The court felt compelled due to this severe deadline and to the complexity of the issues to appoint only highly competent and experienced attorneys who understood asbestos litigation. Professor Leubsdorf testified that the court should have required all class counsel to settle their present claims for cash or should have appointed other counsel. The district court did not err in concluding that this suggestion was impractical and would have seriously impeded any settlement.
From August 9, 1993, to August 27, 1993, appointed counsel negotiated a global settlement. On August 22, 1993, Continental and Pacific reached an agreement to settle then-dispute, vastly improving the odds of a global settlement. The district court found that all negotiations during this time were vigorous, contentious, and at arm’s length. Professors Hazard and Green both testified that the future claimants were not impaired by counsel’s representation of present claimants during this period. Indeed, they found that the present claimants had a substantial interest in a global settlement because such a settlement would secure their contingent back-end payments under the Substitute Ness Motley Agreement. Class counsel were also aware that any class settlement must be approved by the court and would face meticulous scrutiny. Thus, the present and future claimants had two common interests in reaching a settlement. First, they both wanted to avoid the risk of Fibreboard losing the coverage case. Second, they both wanted a diligently negotiated settlement: the future claimants wanted the settlement that yielded them maximum dollar recovery; the present claimants wanted a settlement that would withstand intense judicial scrutiny.
(iv) August 27, 1993, through October 12, 1993
From August 27, 1993, after announcing the Global Settlement Agreement in principle in open court, until October 12, 1993, when the Trilateral Settlement Agreement was reached, class counsel conducted no negotiations on the terms of the Global Settlement Agreement. On October 12, 1993, the district court appointed Professor Green as the guardian ad litem of the futures class.
(v) October 12, 1993, through December 23, 1993
From October 12 to December 23, 1993, when the Global Settlement Agreement was executed, the settling parties negotiated the specific terms of the agreement. By this time, the Trilateral Settlement Agreement had already been executed and would have triggered the back-end payments for the present clients in the Ness Motley or similar agreements even if the global settlement failed. Thus, the present clients’ settlement was secured and they no longer had an interest in a global settlement. The record supports the district court’s finding that the negotiations during this period were vigorous and that the class was adequately represented.
Thus, the district court considered the intervenors’ conflicts argument for the entire time the settlement negotiations were underway and found that, at no time, did a material limitation on the representation of the class by class counsel exist due to concurrent representation of present and future claimants. The court did not err in reaching this conclusion.
b. The alleged intraclass conflicts
On appeal, the intervenors assert only two claims of intraclass conflict: (1) interests of class members who presently have an asbes*981tos-related illness (the “near” futures) and members whose illness will not be apparent for many years (the “far” futures); and (2) interests of class members exposed pre-1959 and members having only post-1959 exposure.
Whether a conflict exists is governed by Rule 1.7(b) as discussed above. Not every intraclass conflict, however, will preclude approval of the settlement for inadequate representation. See Container I, 648 F.2d at 207-08.
The district court found that neither subclasses nor separate negotiating attorneys were required because no material intraclass conflict existed. The court found the common interests far outweighed any divergent interests the intraclass groups might have. The court enumerated those common interests as follows: avoiding the catastrophic results of a loss by Fibreboard in the coverage case appeal; maximizing the total settlement contribution from Fibreboard and the Insurers; streamlining the procedures for the filing, processing, and resolution of claims, thereby reducing transaction costs and delays in compensation; minimizing the percentage of their compensation diverted from the fund to pay attorney’s fees; and adopting procedures that provide for payments to claimants in an equitable manner.
Intervenors suggest two intraclass conflicts. First, they argue that the “near” futures would prefer a settlement agreement that places no limits on the amount an individual may recover because these claimants do not anticipate that Fibreboard’s assets will be depleted before their claims mature. The “far” futures, on the other hand, would prefer to limit individual claims to conserve funds so that resources will be available to pay for their future illnesses.
Professors Hazard and Green found no conflict between these two groups that would materially impair the performance of class counsel. Specifically, each found that the common interest in avoiding a lack of coverage vastly overwhelmed any differences between these groups. The “near” futures have no assurance that they would fare better in the absence of the Global Settlement Agreement. These claimants would face the risk that Fibreboard would live up to its pledge to actively defend any claims and delay any recovery. These claimants would also face the risk of attrition of available funds from increased legal fees. Under the Global Settlement Agreement the entire class is benefited by the greater likelihood that funds will be available to compensate both “near” and “far” future claimants under a less complicated system.
The intervenors rely on In re Joint Eastern & Southern District Asbestos Litigation (Findley), 982 F.2d 721 (2d Cir.1992) to support requiring subclasses for the “near” and “far” futures. In a settlement trying to save the Manville Trust from insolvency, the Second Circuit held that subclasses were required for a Rule 23(b)(1)(B) non-opt-out class because of clear conflicts between class members. More particularly, the Second Circuit did require subclasses for groups comparable to our “near” futures and “far” futures. But the terms of the Manville Trust required that conclusion: significantly, the Second Circuit opinion makes it clear that a “near” future claimant was assured of recovery under the Manville Trust instrument if the claim was filed before the Trust ran out of money because the Trust operated on a strict order-of-filing priority. The settlement abandoned this priority to the prejudice of the near futures. Counsel, in negotiating such a settlement, had a clear conflict between the “near” futures whose recovery rights were secure and the “far” futures who had no such security. As explained above, our “near” future claimants without the Global Settlement Agreement are not assured of a priority payment and have no assurance that funds will be available or when funds can be obtained if they are required to litigate with Fibreboard.
Next, intervenors argue that counsel could not represent claimants who were exposed before 1959 and after 1959 in negotiating a global settlement. They contend that this conflict exists because a pre-1959 exposure claimant’s case has a higher settlement value than a post-1959 exposure claimant’s. This is premised on the argument that pre1959 claimants have a greater likelihood of *982available insurance coverage because both Continental and Pacific insurance policies covered only pre-1959 asbestos exposure. The Intervenors recognize that the Pacific Agreement gave Fibreboard $330 million to use in pos1>-1959 claims. They argue however that Continental affords potential unlimited fund coverage to the pre-1959 claimants.
Professors Hazard and Green both found no substantial conflict between pre- and posH959 claimants. Both pre- and post-1959 claimants share the common class interests recited above. Neither the Substitute Ness Motley Agreement, the Trilateral Settlement Agreement, nor the Global Settlement Agreement distinguish between these two groups of claimants in any way. To distinguish between the two groups in the Global Settlement Agreement was impractical because the class had no chance of persuading Fibreboard to agree to a settlement that did not address the claims by both groups. Also, to maintain the distinction in the Global Settlement Agreement would have undermined the attempts to provide maximum compensation and an efficient, streamlined process to claimants.
The district court made the following findings of fact: (1) all negotiations were vigorous and at arm’s length, often conducted under the auspices of Judge Higginbotham; (2) common interests within the class overwhelmed minimal conflicts; (3) the settlement treated all class members the same; and (4) the Global Settlement Agreement was fair and reasonable, a finding that the intervenors have not appealed. The independent guardian ad litem also found that class counsel had no conflicts and that the Global Settlement Agreement was fair and reasonable and was the best alternative available. The district court did not abuse its discretion in finding that the class was adequately represented and that subclasses were not required.
B. Certification Under 23(b)(1)(B)
We turn next to the intervenors’ challenge to class certification under 23(b)(1)(B).
Rule 23(b) states that where the prerequisites of 23(a) are met, a class action may be maintained if
(1) the prosecution of separate actions by or against individual members of the class would create a risk of
(B) adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests.
Fed.R.Civ.P. 23(b).
The district court found that the prosecution of separate actions by members of the Global Health Claimant Class would substantially impair or impede the ability of other members of the class to receive full payment for their injuries from Fibreboard’s limited assets. This finding has strong support in the record and is not clearly erroneous. The district court heard expert testimony on the probable number, mix and timing of future asbestos personal injury claims against Fibreboard, the anticipated costs of defense relating to such claims, and the present value of Fibreboard’s non-insurance assets. The experts agreed that Fibreboard faced enormous liability and defense costs that would likely equal or exceed the amount of damages paid out. More importantly, these experts testified that even under the Trilateral Settlement Agreement where Fibreboard is given $2 billion in insurance money to add to its own value of approximately $235 million, Fibreboard would be unable to pay all the valid claims against it within five to nine years. The district court credited the testimony of these experts and found that Fibreboard is a limited fund.
1. Rule 23(b)(1)(B) and the Bankruptcy Code
The intervenors argue that if the reason Fibreboard is a limited fund is because it will become insolvent before it pays all claims, then the Global Settlement Agreement is an impermissible attempt to circumvent bankruptcy proceedings and bankrupt*983ey’s absolute priority rule.13 This argument fails to consider (1) decisions of other courts which have certified 23(b)(1)(B) classes because the claims of the class would bankrupt the defendant, (2) the significance of Fibreboard’s settlement with its insurers in driving the Global Settlement Agreement, (3) the plain meaning of Rule 23, and (4) . the nonexclusivity of the Bankruptcy Code and its inferiority to a 23(b)(1)(B) class action in the instant case.
Other courts have uniformly found that, in appropriate and limited circumstances, potential or probable insolvency of a defendant can create a limited fund appropriate for adjudication under Rule 23(b)(1)(B). The Second Circuit, in In re Joint Eastern and Southern District Asbestos Litigation (Findley), upheld the district court’s conclusion that the likely insolvency of the Manville Trust rendered it a limited fund and qualified it for treatment under Rule 23(b)(1)(B). 982 F.2d 721, 739 (2d Cir.1992) (cited with approval in In re Joint Eastern and Southern District Asbestos Litigation (Findley), 78 F.3d 764, 777-79 (2d Cir.1996)). In In re Drexel Burnham, Lambert Group, Inc., 960 F.2d 285 (2d Cir.1992), the Second Circuit approved a 23(b)(1)(B) class action on the ground that individual litigation would reduce the recovery for all plaintiffs from Drexel’s limited assets. Id. at 292. See also, In re Joint Eastern and Southern District Asbestos Litigation (Eagle-Picher Industries), 134 F.R.D. 32, 34 (E. & S.D.N.Y.1990); Cobum v. J-R Corporation, 77 F.R.D. 43 (E.D.Ky. 1977).
In fact, even courts that have refused to certify 23(b)(1)(B) classes have done so on the ground that the parties seeking class certification have failed to present sufficient evidence that the assets of the defendant are insufficient to pay the claims against it. See In re Temple, 851 F.2d 1269, 1272 (11th Cir.1988); In re School Asbestos Litigation, 789 F.2d 996, 999 (3d Cir.1986); In re Bendectin Products Liability Litigation, 749 F.2d 300, 305-06 (6th Cir.1984); In re Northern District of California Daikon Shield IUD Products Liability Litigation, 693 F.2d 847, 852 (9th Cir.1982); Green v. Occidental Petroleum Co., 541 F.2d 1335, 1340 n. 9 (9th Cir.1976); In re “Agent Orange” Product Liability Litigation, 100 F.R.D. 718 (E.D.N.Y.1983); Payton v. Abbott Labs, 83 F.R.D. 382, 389 (D.Mass.1979).
In support of their claim that any 23(b)(1)(B) limited-fund action based on a defendant’s insolvency is an improper circumvention of the Bankruptcy Code, the intervenors can rely only on dicta from In re Joint Eastern and Southern District Asbestos Litigation (Keene), 14 F.3d 726 (2d Cir. 1993).14 The intervenors’ conclusion is contrary to the overwhelming majority of court decisions on this issue, ignores crucial facts in both Ahearn and Keene and reads Keene in a way that creates an intra-circuit split in the Second Circuit.
Ahearn’s Global Settlement Agreement was undisputedly driven by insurance coverage litigation between Fibreboard and its insurers which created a serious risk for all parties to the agreement. The Global Health Claimant Class and Fibreboard faced the real possibility that Fibreboard would be insolvent simply on the basis of claims already settled. The Insurers, on the other hand, faced the possibility of virtually unlimited liability for damage caused by Fibreboard asbestos. This pressure, felt by all parties to the global settlement, is what finally brought them together on the eve of the coverage case appeal. The unique risks posed by the coverage eases distinguish Ahearn from a blatant attempt to circumvent the Bankruptcy Code such as occurred in Keene.
The facts of Keene further distinguish it from our case. First, an already weak Keene attempted to avoid impending bankruptcy by asking the court to coerce its tort victims to settle claims in a court where no *984claims were filed against Keene. Second, Keene attempted to utilize the 23(b)(1)(B) injunction to halt pending actions in other courts. Third, and most importantly, Keene’s complaint was dismissed on the ground that it failed to present the court with any case or controversy because it requested only that the court compel all plaintiffs in suits against Keene to appear and negotiate.
Aheam by comparison, presents us with claims against a healthy company for personal injuries and a proposed settlement of those claims. Aheam presents no danger that Fibreboard may simply be abusing this proceeding to delay other actions or to improve its negotiating position with present claimants because it only enjoins future proceedings, not those already pending. We agree with the Keene court that under the facts presented to it, a 23(b)(1)(B) action was not appropriate. We also agree that, in the vast majority of cases, the Bankruptcy Code should govern the distribution of an insolvent entity’s assets. However, where concerns such as the risk of an adverse judgment in the coverage litigation support an early resolution of the claims against an entity and all parties can benefit from a settlement under Rule 23(b)(1)(B), we see no legal or policy reason to deny the parties this benefit. The essential basis of any settlement is to avoid the uncertainty, risks, and expense of ongoing litigation. In our case, the risks facing Fibreboard, the Insurers, and the health claimants as a result of the California coverage litigation were real and enormous. Holding that the bankruptcy laws require the parties to wait until catastrophe befalls one or more of them as a result of the California litigation would be a denial of justice to the parties before us and unwarranted by the law.
The intervenors’ argument that all 23(b)(1)(B) limited-fund actions based on the insolvency of the defendant are improper ignores the special circumstances presented by Aheam and certifications by other courts. In light of the Findley and Drexel decisions, also from the Second Circuit, which allow 23(b)(1)(B) actions where the defendant’s insolvency creates a limited fund, we decline to read Keene so broadly as to bar all such 23(b)(1)(B) settlements.
The plain meaning of Rule 23 also supports a finding that the insolvency of a defendant can support a 23(b)(1)(B) class action. The rule clearly does not distinguish between limited funds which assume insolvency of the defendant and limited funds such as proceeds of an insurance policy which constitute the entire fund from which plaintiffs may recover. It allows class actions whenever “the prosecution of separate actions by or against individual members of the class would create a risk of ... (B) adjudications with respect to individual members of the class which would as a practical matter ... substantially impair or impede their ability to protect their interests.” Fed.R.Civ.P. 23(b)(1). Insolvency of the defendant undoubtedly impairs the ability of latecomers to receive full payment for their claims and was explicitly considered by the Advisory Committee in proposing the rule in its current form. In its Note to the 1966 Amendment to Rule 23, the Advisory Committee concludes that a limited-fund class action is appropriate in actions by creditors “when the debtor’s assets are insufficient to pay all creditors’ claims.” Fed.R.Civ.P. advisory committee’s note. This explicit reference to use of a 23(b)(1)(B) action when the debtor is insolvent offers further support for the proposition that insolvency is an appropriate basis for a limited-fund class action.
Further, the express language of the Rule compels a flexible construction. Rule 23(b)(1)(B) authorizes class certification where there is a “risk” that separate adjudications “as a practical matter” would “substantially impair or impede” the interests of the class. The rule does not require proof to a certainty that the defendant faces insolvency-
The Bankruptcy Code allows courts to dismiss or suspend bankruptcy proceedings where superior alternatives to the code are available. See 11 U.S.C. § 305(a)(1). This concession to the possibility of other proceedings to distribute an insolvent debtor’s assets reveals that Congress understood that, at least some of the time, the terms and principles of the Bankruptcy Code would be cir*985cumvented by debtors and creditors who found superior methods of asset distribution. See also H.R.Rep. No. 95-595, 95th Cong., 1st Sess. 325 (1977); S.Rep. No. 95-989, 95th Cong., 2d Sess. 35 (1978), U.S.Code Cong. & Admin.News 1978, pp. 5787, 6281.
Aheam presented the district court with a superior alternative to the Bankruptcy Code and did so long before any bankruptcy court would have had jurisdiction over Fibreboard’s assets. Indeed, one of the most important facts of this case is that, in spite of the threat posed by future personal injury litigation, Fibreboard is currently solvent and healthy. In the short term, no trade or tort creditor has the ability or the incentive to force Fibreboard into a Chapter 11 reorganization. It is also clear that shareholders and management, who stand to lose equity and/or employment if Fibreboard enters bankruptcy proceedings, will refuse to file a voluntary petition at least until the coverage dispute is resolved against it. That, of course, would be too late for the Global Health Claimant Class.
Even in the unlikely event that Fibreboard could be persuaded to file a voluntary bankruptcy petition, the Global Health Claimant Class would be worse off than it is under the Global Settlement Agreement. Under the Bankruptcy Code, representation for the class may not be available at all and courts that have allowed representation of future tort claimants have left them in an uncertain position that falls short of full “creditor” status.15 Additionally, full-blown bankruptcy proceedings would bring in all of Fibreboard’s other creditors and impose large transactions costs on Fibreboard that, ultimately, would come out of any distribution. See Edward I. Altman, A Further Empirical Investigation of the Bankruptcy Cost Question, 39 J.Fin. 1067, 1077 (1984). In stark contrast to the uncertain and weak position afforded future tort claimants under the Bankruptcy Code, the plaintiff class and its representatives in Aheam had center stage and ran no risk of encountering a cram-down reorganization approved only by trade creditors and rammed through over the objections of class representatives.
To the extent intervenors are arguing that certification is improper because Fibreboard fares better under the class action settlement than under a bankruptcy proceeding, we find their focus misplaced. The inquiry instead should be whether the class is better served by avoiding impairment of their interests. Fibreboard is clearly acting in its own interest in consummating the Global Settlement Agreement and thereby avoiding future insolvency. But the Global Settlement Agreement also serves the interests of the Global Health Claimant Class. Early settlement allows the class to recover far more as a group than it could if it was forced to wait until Fibreboard enters bankruptcy on its own and encounters the high transaction costs of insolvency. See Mark J. Roe, Bankruptcy and Mass Tort, 84 Colum.L.Rev. 846, 851-64, 905-17 (1984) (advocating early reorganizations because they avoid the waste of insolvency and distribute more to victims, but noting that no one with the ability to push the mass tortfeasor into an early reorganization has the incentive to do so). Precisely because it avoids the enormous transactions costs of litigation and insolvency, the Global Settlement Agreement can offer a deal from which all parties gain. Members of the Global Health Claimant Class receive more money in payment for their injuries and Fibreboard’s shareholders keep their stake in a viable entity. The only loser under the Global Settlement Agreement is the asbestos litigation industry.
For all of these reasons, we find that the district court’s decision to certify Aheam as a 23(b)(1)(B) class action is an appropriate *986interpretation of Rule 23 that does not conflict with the Bankruptcy Code and upholds the principles of equity and fairness.
2. Jurisdictional and due process considerations in 23(b)(1)(b) class actions
The intervenors next argue that the district court cannot exercise jurisdiction over class members who do not have minimum contacts with the Eastern District of Texas and that due process requires that Global Health Claimant Class members be allowed to opt out of the class. Both of these arguments are based on language from the Supreme Court decision Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 105 S.Ct. 2965, 86 L.Ed.2d 628 (1985). In Shutts, the Supreme Court held that a Kansas state court could bind absent plaintiff members of the class in a “common question” class action brought under a state rule virtually identical to 23(b)(3) only if the plaintiffs were provided with “minimal procedural due process protection,” including the right to opt out. Id. at 811-12, 105 S.Ct. at 2974. However, the Court specifically limited its holding to
class actions which seek to bind known plaintiffs concerning claims wholly or predominantly for money judgments. We intimate no view concerning other types of class actions such as those seeking equitable relief.
Id. at 811 n. 3, 105 S.Ct. at 2974 n. 3 (emphasis added).
The limitation of Shutts to claims of known plaintiffs that are predominantly for money damages forecloses application of its holding to 23(b)(1)(B) actions which have always been equitable and often involve unknown plaintiffs. See Newberg & Conte, 1 Newberg on Class Actions § 1.18.
Class actions date back to the English common law where chancery courts used bills of peace to bind entire classes. Chafee, Bills of Peace with Multiple Parties, 45 Harv. L.Rev. 1297 (1932). The traditional limited-fund class action is an equitable and unitary disposition of a fund too small to satisfy all claims. See Fed.R.Civ.P. 23 advisory committee’s note. Unitary adjudication of a limited fund is crucial because allowing plaintiffs to sue individually would make the litigation “an unseemly race to the courtroom door with monetary prizes for a few winners and worthless judgments for the rest.” Coburn v. 4-R Corp., 77 F.R.D. 43, 45 (E.D.Ky.1977). Limited-fund class actions effect a pro-rata reduction of all claims in order to treat all claimants fairly. Thus, they sound in equity even though the relief they provide necessarily affects the amount of money damages that claimants can ultimately receive. In re Joint Eastern & Southern Dist. Asbestos Litigation (Findley), 78 F.3d 764, 776-77 (2d Cir. 1996); Newberg and Conte, 1 Newberg on Class Actions § 1.18.
Due process standards for suits seeking equitable relief are set forth in Hansberry v. Lee, 311 U.S. 32, 61 S.Ct. 115, 85 L.Ed. 22 (1940) where the Supreme Court stated:
this Court is justified in saying that there has been a failure of due process only in those cases where it cannot be said that the procedure adopted, fairly insures the protection of the interests of absent parties who are to be bound by it.
Id. at 42, 61 S.Ct. at 118. See also Shutts, 472 U.S. at 808, 105 S.Ct. at 2972-73 (citing Hansberry in its description of due process requirements for traditional class actions). The rule that adequate representation is all that due process requires for the traditional mandatory class action in equity was not challenged by Shutts. Subsequent decisions have made it clear that, consistent with due process, absent parties can be bound by a judgment where they were adequately represented in a prior action. Martin v. Wilks, 490 U.S. 755, 762 n. 2,109 S.Ct. 2180, 2184 n. 2, 104 L.Ed.2d 835 (citing Hansberry and Fed.R.Civ.P. 23).
Actions under Rule 23(b)(1)(B) are precisely the type of limited circumstances noted by Martin where “equitable circumstances dictate the need for a unitary adjudication regardless of the individual consent of the parties affected.” Newberg and Conte, 1 Newberg on Class Actions § 1.22 at 1-51. As a result, due process requires only that all parties bound by the Global Settlement Agreement were adequately *987represented. We have already concluded that they were.16
The intervenors object that some members of the class may not have minimum contacts with the Eastern District of Texas and have not otherwise consented to the district court’s jurisdiction. They also claim that the Global Settlement Agreement is without authority to release future claims that have not yet accrued. These objections again ignore the equitable nature of this action.
Due process requires adequate representation in a 23(b)(1)(B) case but, as Shutts expressly cautioned, minimum contacts or consent to jurisdiction are not necessary in equitable class actions. Newberg and Conte, 1 Newberg on Class Actions, § 1.20 (“Minimum Contacts Jurisdiction Not Required for Members of Equitable Class Suits”) and § 1.21 (“Opt-Out Rights or Implied Consent of Members Not Required for Jurisdictional Due Process in Equitable Class Suits”). It is also well settled that a unitary adjudication of a limited fund binds future, contingent, and unknown claimants who, by definition, could not give consent to jurisdiction. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950).
Rule 23(b)(1)(B) actions closely resemble actions for interpleader, or for the accounting of a trustee. See Mullane, 339 U.S. at 311— 13, 70 S.Ct. at 655-57; In re Joint Eastern and Southern Dist. Asbestos Litigation (Findley), 878 F.Supp. 473, 478, 562 (E. & S.D.N.Y.1995); In re Joint Eastern and Southern Dist. Asbestos Litigation (EaglePicher), 134 F.R.D. 32, 38 (E. & S.D.N.Y. 1990). Cf. In re Federal Skywalk Cases, 680 F.2d 1175, 1182-83 (8th Cir.1982). This is because all claimants will recover from the fund or not at all. This view of a limited-fund class action as similar to an action in rem makes particular sense because, although limited-fund actions often involve unknown or unavailable claimants who cannot expressly consent to jurisdiction, the court in such an action has before it for disposition all the assets in which class members could claim an interest. See e.g., In re Drexel Burnham Lambert Group, Inc., 960 F.2d 285, 292 (2d Cir.1992); In re Joint Eastern and Southern Dist. Asbestos Litigation (Eagle-Picher), 134 F.R.D. 32, 38 (E. & S.D.N.Y. 1990); Cobum v. 4-R Corp., 77 F.R.D. 43 (E.D.Ky.1977). The court can appropriately adjudicate all claims against the fund because of its jurisdiction over the fund and the fact that all potential claimants are adequately represented before it. Smith v. Swormstedt, 57 U.S. (16 Howard) 288, 302, 14 L.Ed. 942 (1853).
Finally, the intervenors complain that the Global Settlement Agreement purports to release claims which do not present “a case or controversy.” This misconstrues the nature of the settlement which does not purport to make any determination of the validity or amount of individual personal injury claims against Fibreboard. What the settlement does is address the immediate and important controversy of whether future claimants will be able to receive compensation for their injuries before Fibreboard runs out of money. It resolves this controversy by settling the insurance coverage litigation, capping the amount recovered by individual plaintiffs at $500,000, prohibiting punitive damage awards, and limiting the amount that the Global Trust can pay out in any given year. These provisions are designed to ensure that latecomers do not find their claims impaired because the winners of the race to the courthouse have claimed all of Fibreboard’s assets in the early rounds of individual litigation. The argument that plaintiffs who have already been exposed to asbestos have no justiciable interest in ensuring that funds remain available to compensate them when they contract asbestos-related diseases *988is not supportable and has been widely rejected. See In re Johns-Manville Corp., 36 B.R. 743, 749 (Bankr.S.D.N.Y.1984); Carlough v. Amchem Products, Inc., 10 F.3d 189, 196 n. 4 (3d Cir.1993). The intervenors’ objection is meritless.
The district court properly found that Fibreboard is a limited fund which will be depleted to the detriment of latecomers if claims are litigated on an individual basis. Due process requires that class members in Aheam, an equitable class action for a prorata distribution of a limited fund, receive adequate representation by class representatives with similar interests. The district court did not abuse its discretion in finding that these requirements were met and certifying this suit as a Rule 23(b)(1)(B) class action.
C. Other Objections
1. “Friendly” suit
The intervenors assert that Aheam was a collusive or “friendly” suit in contravention of the “case or controversy” requirement of Article III in the Constitution. Specifically, the intervenors allege that (1) there was no real conflict between the parties because the complaint and settlement were filed the same day and class representatives never intended to litigate the claims alleged in the complaint, and (2) the defendants handpicked the plaintiffs’ attorneys. These arguments fail because they conflict with relevant caselaw and do not address the district court’s findings of fact regarding the non-collusive nature of the settlement negotiations. The intervenors also ignore the adversarial positions which the parties occupied before settlement negotiations and the positions to which they will return if the settlement is not approved.
A “ease or controversy” under Article III requires that the parties be truly adverse. United States v. Johnson, 319 U.S. 302, 63 S.Ct. 1075, 87 L.Ed. 1413 (1943). This requires a continuing controversy, Preiser v. Newkirk, 422 U.S. 395, 401, 95 S.Ct. 2330, 2334, 45 L.Ed.2d 272 (1975), and an “honest and actual antagonistic assertion of rights.” Johnson, 319 U.S. at 305, 63 S.Ct. at 1076 (quoting Chicago & Grand Trunk Ry. Co. v. Wellman, 143 U.S. 339, 345, 12 S.Ct. 400, 402, 36 L.Ed. 176 (1892)).
The parties in Aheam filed their proposed settlement agreement on the same day as the plaintiff class filed its complaint so they clearly did not intend to litigate the complaint. However, this does not change the adversarial nature of the disputes which the settlement resolves and does not contradict the district court’s finding that settlement negotiations were heated, difficult and conducted at arm’s length. The intervenors are apparently asking us to hold that the suit is either moot or collusive simply because it was filed at the same time as a settlement requiring court approval. Neither of these conclusions is supportable.
The Supreme Court has stated that the existence of a proposed settlement does not render an action moot where judicial approval of the settlement is required before the settlement will bind the parties. Havens Realty Corp. v. Coleman, 455 U.S. 363, 371 n. 10,102 S.Ct. 1114,1120 n. 10, 71 L.Ed.2d 214 (1982). Aheam was a class action that could not be settled without court approval so the parties’ agreement to settle the case did not make it moot.
The other finding suggested by the intervenors, that the suit is collusive simply because the parties have resolved their differences and seek only the judicial approval required by Rule 23(e), is equally unsupportable and has also been rejected. See Carlough v. Amchem Products, 10 F.3d 189, 201 (3d Cir.1993) (adopting the reasoning of the district court’s October 6, 1993 opinion in Carlough v. Amchem Products, Inc., 834 F.Supp. 1437, 1465 (E.D.Penn.1993)); In re Joint Eastern and Southern District Asbestos Litigation (Findley), 982 F.2d 721, 728 (2d Cir.1992) (complaint and settlement filed the same day); S.E.C. v. Randolph, 736 F.2d 525 (9th Cir.1984) (controversy exists even though settlement and complaint were filed the same day).
The district court found that the Aheam complaint and proposed settlement were not collusive. The intervenors’ assertions to the contrary have no support in the record. The district court found that the negotiation pro*989cess was slow, contentious and fraught with disagreements on serious issues. Its exhaustive findings of fact detail the parties’ initial positions and their slow movement toward a settlement that offers a fair compromise of their various claims.
The complaint that Fibreboard handpicked the plaintiffs’ attorneys is equally without merit and tells only part of the story. The record shows that Fibreboard did approach the attorneys to negotiate a global settlement but the intervenors fail to include important details such as (1) the plaintiffs’ lawyers involved in the negotiations have extensive experience in asbestos litigation, and (2) the district court found that the plaintiffs’ lawyers vigorously represented their clients’ position. We have already concluded that the Global Health Claimant Class was adequately represented by qualified attorneys. The fact that Fibreboard initiated negotiations with a group of highly experienced, topnotch plaintiffs’ attorneys in order to craft a global settlement suggests that Fibreboard wanted a fair settlement that a court was likely to approve.
2. Recusal of Judge Parker
The Flanagan intervenors appeal from Judge Steger’s order in the district court denying their motion to recuse Judge Parker. They argue that Judge Parker should not have mediated the settlement and then conducted a fairness hearing on the same settlement. We review Judge Steger’s decision for abuse of discretion. In re Hipp, 5 F.3d 109, 116 (5th Cir.1993).
A judge must disqualify himself under § 455 if his impartiality “might reasonably be questioned.” 28 U.S.C. § 455. The standard for determining impartiality depends on the source of the judge’s alleged prejudice. To the extent that a judge has become biased due to facts he has learned during a judicial proceeding, he must recuse himself only if fair judgment would be impossible. Liteky v. United States, 510 U.S. 540, -, 114 S.Ct. 1147, 1157, 127 L.Ed.2d 474 (1994). If the alleged partiality stems from a source other than a judicial proceeding, a judge must recuse himself if “a reasonable and objective person, knowing all of the facts, would harbor doubts concerning the judge’s partiality.” United States v. Jordan, 49 F.3d 152,155 (5th Cir.1995).
Judge Parker’s role in the negotiating process was insubstantial and stemmed from three cases filed in his court. His actions were limited to appointing Judge Patrick E. Higginbotham of this court as a settlement facilitator, appointing class counsel for the Global Health Claimant Class at the recommendation of Judge Higginbotham, receiving regular reports of the negotiations and mediating the global settlement negotiations personally for part of one evening. After the parties agreed to a settlement, Judge Parker held an extensive fairness hearing and appointed an independent guardian ad litem to report on the fairness of the settlement to the futures class.
Judge Steger found that “[o]n the basis of the. entire record and taking all of Mr. Jaques’ allegations as true, ... no reasonable person would conclude that Judge Parker is biased and no reasonable person would harbor doubts about his impartiality.”17 Our review of the record confirms that Judge Parker carefully avoided any appearance of impropriety. The district court did not abuse its discretion in denying the motion to recuse.
3. Plant Insulation Company
Plant Insulation Company, a member of the Global Third-Party Claimant *990Class, argues that its due process rights were violated because it was not allowed to opt out of that class. Plant did not attempt to intervene in the proceeding before the district court so it has no standing to appeal the district court’s ruling. The Fifth Circuit has held that “non-named class members do not have standing to appeal the final judgment in a class action.... ” Walker v. City of Mesquite, 858 F.2d 1071, 1074 (5th Cir. 1988). As a result, “we have no jurisdiction to consider an appeal by a class member who has not attempted to intervene as a named party.” Loran v. Furr’s/Bishop’s Inc., 988 F.2d 554 (5th Cir.1993). See also, Edwards v. City of Houston, 78 F.3d 983 (5th Cir.1996) (en banc) (unions had no standing to appeal the court’s final judgment because they never became named parties or intervenors in the suit). Accordingly we dismiss Plant’s appeal for lack of standing.18
4. Other objections of the Flanagan intervenors
The Flanagan intervenors raise several more objections common to Aheam and Rudd. They argue that merchant mariners are differently situated from other members of the Global Health Claimant Class because of differences between admiralty law and the tort law of some states. This argument ignores the fact that the Global Settlement Agreement allows claimants the same rights they would receive in the tort system (limiting only the amount of total damages and punitive damages). Admiralty law will provide the backdrop for any maritime plaintiffs settlement because that law will govern the trials of maritime plaintiffs who choose the back-end opt-out provision.
Finally, the Flanagan intervenors claim that the district court improperly used defendant classes. They argue that defendant classes are only appropriate in cases where defendants are guilty of egregious misconduct. This argument has no support in the language of Rule 23 and is contrary to a wide range of cases where courts have certified defendant classes without requiring a “widespread pattern of wrongful conduct.” See e.g., Blake v. Arnett, 663 F.2d 906, 911— 13 (9th Cir.1981) (defendant class of Yurok Indians on counterclaims seeking declaration eliminating alleged Indian treaty rights in land held by lumber and mining company); Board of Regents of University of Nebraska v. Dawes, 522 F.2d 380, 381 (8th Cir.1975) cert. denied, 424 U.S. 914, 96 S.Ct. 1112, 47 L.Ed.2d 318 (1976) (defendant class of employees allegedly discriminated against by plaintiffs); Garneau v. City of Seattle, 897 F.Supp. 1318, 1320 (W.D.Wa.1995) (defendant class of low-income tenants seeking relocation assistance from plaintiffs); Houston Chapter of the Int’l Ass’n of Black Professional Firefighters v. Houston, 1991 WL 340296, at *3, *28 (S.D.Tex. May 3, 1991) (defendant class of present and future non-black, non-Hispanic firefighters who will be eligible for certain ranks in the Houston Fire Department).19
*991III. RUDD
In addition to the claims addressed above, the Flanagan intervenors make several objections specific only to Rudd.20
A. Fibreboard as an Indispensable Party
The Flanagan intervenors argue that the Rudd action must be dismissed for lack of an indispensable party, Fibreboard.21 Although they failed to raise this issue in the district court, we may still consider it on appeal. United States v. Sabine Shell, Inc., 674 F.2d 480, 482 (5th Cir.1982). However, “failure to raise the issue of joinder until this appeal mitigates against a finding in their favor.” Id. at 483. We agree with the Ninth Circuit that “when the judgment appealed from does not in a practical sense prejudicially affect the interests of the absent parties, and those who are parties have failed to object to non-joinder in the trial court, the reviewing court will not dismiss an otherwise valid judgment.” Sierra Club v. Hathaway, 579 F.2d 1162, 1166 (9th Cir.1978), cited with approval in McCulloch v. Glasgow, 620 F.2d 47, 51 (5th Cir.1980). See also Judwin Properties Inc. v. United States Fire Insurance Co., 973 F.2d 432, 434 (5th Cir.1992) and Sabine Shell, 674 F.2d at 483.
Both the Trilateral Health Claimant Class and the Trilateral Third-Party Claimant Class agreed to a consent judgment sought by the Insurers declaring approval of the Trilateral Settlement Agreement and the release of the Insurers. Because Fibreboard has already consented to entry of a similar release of the Insurers in Ahearn, the Rudd judgment does not prejudicially affect Fibreboard. Thus, Rudd should not be dismissed for want of an indispensable party.
B. Justiciability of the Rudd Claim
The Flanagan intervenors argue that the Rudd complaint fails to state a cause of action or a “ease or controversy.” The Insurers in Rudd seek declaratory and injunctive relief determining that (1) the Trilateral Settlement Agreement is fair, reasonable, and negotiated at arm’s length in good faith; (2) the defendant classes approve of the Trilateral Settlement Agreement and the release of the Insurers; and (3) the defendant classes be enjoined from asserting future claims against the Insurers.
The Declaratory Judgment Act does not expand the jurisdiction of the federal courts. See Shelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671-72, 70 S.Ct. 876, 878-79, 94 L.Ed. 1194 (1950). Similarly, it does not create substantive rights; it is only a procedural device that enhances the remedies available in the adjudication of a case or controversy. See Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240, 57 S.Ct. 461, 463-64, 81 L.Ed. 617 (1937).
A justiciable case or controversy exists as long as the court’s ruling will affect “tangible legal rights.” ASARCO Inc. v. Radish, 490 U.S. 605, 619, 109 S.Ct. 2037, 2046U7, 104 L.Ed.2d 696 (1989). In Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 61 S.Ct. 510, 85 L.Ed. 826 (1941), the Supreme Court stated that “[b]asieally, the question in each case is whether the facts alleged, under all the circumstances, show that there is a substantial controversy, between parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” Id. at 273, 61 S.Ct. at 512.
*992In Rudd, the Insurers seek a declaratory judgment that because the Trilateral Settlement Agreement is fair and negotiated in good faith, it cuts off all rights of both Trilateral Health Claimants and Trilateral Third-party Claimants to payments under the policies. The Insurers were justifiably concerned that after they spend $2 billion on the Trilateral Settlement with Fibreboard, the settlement could be challenged by asbestos victims and third-party claimants, particularly if Fibreboard becomes insolvent. The Insurers in Rudd sought to cut off this potential challenge by obtaining the declaratory and injunctive relief described above.
Many states recognize that a tort victim injured during the policy period has sufficient legal interest in that policy to attack subsequent changes that affect the right to recover — i.e., reformation, cancellation, or settlement of the policy. See, e.g., Maryland Casualty Co., 312 U.S. at 273-74, 61 S.Ct. at 512-13 (a tort victim has a potential financial interest in the insurer’s insurance policy, and the impairment of this interest is an injury that will support standing under Article III); Bankers Trust Co. v. Old Republic Insurance Co, 959 F.2d 677, 682 (7th Cir.1992) (“the victim of an insured’s tort, even though he is not a third-party beneficiary of his insurer’s insurance policy, has a legally protected interest in that poliey before he has reduced his tort claim to judgment”). Some states even require the injured party to be included in any negotiations of policy changes that will affect their rights. See e.g., Smith & Wesson v. Birmingham Fire Ins. Co., 123 A.D.2d 135, 510 N.Y.S.2d 606, 608 (1st Dept. 1987); Maryland Cos. Co. v. Wilson, 6 Ariz. App. 470, 433 P.2d 650, 652 (1967); Shapiro v. Republic Indem. Co., 52 Cal.2d 437, 341 P.2d 289, 290 (1959); Womack v. Allstate Ins. Co., 156 Tex. 467, 296 S.W.2d 233, 236 (1956). Thus, the Insurers faced a substantial threat of collateral attacks from members of both the Trilateral Health Claimant Class and the Trilateral Third-party Claimant Class asserting that the Trilateral Settlement was unfair or fraudulent. A true controversy existed.
The Flanagan intervenors also argue that the Trilateral Settlement Agreement is effective only if the Aheam settlement is rejected. Flanagan argues that this contingency precludes a finding that Rudd is an adjudication of a “present right upon established facts.” Brown & Root, Inc. v. Big Rock Corp., 383 F.2d 662, 665 (5th Cir.1967).
The Trilateral Settlement Agreement contains provisions that become operative regardless of whether the Global Settlement Agreement is ultimately approved or disapproved; for example, the parties agree in the Trilateral Settlement Agreement to compromise all Fibreboard’s claims under the insurance policies not previously released, including claims for property damages. The Global Settlement Agreement only refers to personal injury claims filed against Fibreboard after August 27, 1993. Therefore, the effectiveness of the Trilateral Settlement Agreement is not wholly contingent on the outcome in Aheam.
Moreover, the case would be ripe even if the effectiveness of the Trilateral Settlement Agreement were wholly contingent upon the disapproval of the Global Settlement Agreement. In Chevron U.S.A., Inc. v. Traillour Oil Co., 987 F.2d 1138 (5th Cir.1993), we found a ease would be ripe for adjudication notwithstanding the existence of some contingency to the claim if either (1) there is “a substantial possibility” that the contingency will occur, or (2) the only questions being presented “are purely legal ones.” Id. at 1154. We found judicial resolution of contingent claims is consistent with the purpose of the Declaratory Judgment Act which is “to settle actual controversies before they ripen into violations of law or breach of some contractual duty.” Id. (quoting Hardware Mutual Casualty Co. v. Schantz, 178 F.2d 779, 780 (5th Cir.1949)).
In Rudd, the contingency that the global settlement might not receive court approval or might be successfully attacked was a substantial possibility; the global settlement was an innovative approach to unique circumstances. The parties to Aheam had no assurance that a court would accept this settlement which is the reason the Aheam plaintiffs insisted on a back-up agreement to settle the coverage issue. Thus, we agree *993with the district court that the Rudd complaint presented a justiciable claim.

CONCLUSION

Although appellants’ arguments challenging the approval of the global settlement are not insubstantial, on the unique facts presented here they do not carry the day. The global settlement was driven by insurance coverage litigation between Fibreboard and the Insurers which would have been catastrophic for whomever was on the losing side. None of the parties was prepared to take the enormous risk inherent in that litigation. The global settlement offers all sides the best solution possible by eliminating costly disputes between Fibreboard, its insurers, and asbestos claimants and ensuring an equitable distribution to asbestos claimants. The $1.5 billion global settlement was a major accomplishment by all parties concerned and no one seriously challenges its adequacy or the desirability of avoiding another bankruptcy of a vigorous American company.
For the reasons stated above, we conclude that in this case none of the legal impediments argued by appellants precluded the district court from approving the global or trilateral settlements. Both settlements were legally sound resolutions of serious disagreements. The judgment of the district court is
AFFIRMED.

. No. 614747-3 (Alameda Cty.Sup.Ct. June 1, 1992) reversed by Fibreboard Corp. v. Continental Casualty Co., No. A059716 (Cal.App., October 19, 1994).


. The trial court's decision in Andrus was reversed by the California appellate court in October 1994 after the Global Settlement Agreement was reached but before the fairness hearing was held.


. In the Substitute Ness Motley Agreement, Continental agreed to pay a higher-than-average value per claim with one-half due at closing and the remainder contingent on the outcome of the coverage case or on the existence of a settlement. This agreement was used as a model to settle inventory claims of other law Arms.


. After oral argument, the court granted a motion to sever issues unique to Fibreboard, Pacific and Continental in order to facilitate the Trilateral Settlement. Its decision regarding the claims of other participants in the case is Armstrong World. Industries, Inc. v. Aetna Casualty & Surety Co. et al„ 45 Cal.App.4th 1, 52 Cal.Rptr.2d 690 (1996).


. See discussion of Andrus at note 2 and accompanying text.


. Class counsel for the Trilateral Health Claimant Class was James E. Coleman, Jr., of the law firm Carrington, Coleman, Sloman & Blumenthal, L.L.P. Class counsel for the Trilateral Third-Party Claimant Class were the same attorneys that represented the Global Third-Party Claimant Class.


. Determinations of individual damage awards will be made by the trust and the plaintiffs attorney in settlement negotiations or in a full trial on the merits. The back-end opt out provision will force the trust and plaintiffs to consider state law and individual circumstances, such as smoking history, when negotiating damages because the alternative to agreement is a full trial by jury under relevant state law.


. This is in stark contrast to the Georgine case where the settlement attempted to award damages to class members based on the severity of their injuries alone, 83 F.3d 610 (3d Cir.1996). We would likely agree with the Third Circuit that a class action requesting individual damages for members of a global class of asbestos claimants would not satisfy the typicality requirements due to the huge number of individuals and their varying medical expenses, smoking histories, and family situations. In Aheam, only commonly held questions regarding insurance coverage for the class' injuries and establishment of an equitable distribution process to insure that all class members receive compensation were decided. As a result, this settlement is unaffected by the typicality and commonality problems cited in Georgine. 9. The Global Health Claimant Class consists of persons who have been exposed "to asbestos or to asbestos-containing products for which Fibreboard may bear legal liability


. Intervenors do not challenge the adequacy of representation of class representatives so we do not consider this issue.


. As Professor Hazard testified:
Q. Well, to your knowledge, did the reality ever occur here to the plaintiff's lawyers that there would not be enough money to pay all future claimants?
A. They confronted a situation in which there was an external event creating a severe risk that that could happen. If Fibreboard won the coverage litigation without qualification as to the extent of the coverage, then there was enough money to the extent of the insurance company's resources, which I take it for practical purposes [sic] without limit; that is they would have to charge present policyholders to pay the money, but presumably if they stayed in the business they could do that.


. Professor Hazard discussed the difference between the real-world concept of conflict of interest with the imaginary concept of a reserve price:
Q. That’s your opinion, whether or not there's an ethical violation depends upon the reasonableness of the settlement? Is that right?
A. It depends — I think the judge said' — I think I. heard him to say the circumstances. That is, the conflict of interest is a real-world concept, not a theoretical concept. Therefore, one has to consider the real-world circumstances. Economists do a lot of thinking about — how shall we say — the potential of reality. A reserve price in the context of real-world negotiation is an imaginary number. The person who offers the money finally doesn’t know what he is going to offer until he offers it. He may have the clearest idea, the firmest opinion, the strongest wish, and yet you can have a settlement or there will be a few bucks more. How do you possibly reconcile the notion that he had a firm, irreducible, unremovable, firm reserve price with the fact that he settled for a little bit more? It's because you’re talking about different kinds of things.


. The absolute priority rule requires that more senior creditors (such as tort creditors) be paid in full before junior claimants (such as shareholders) receive any distribution from an insolvent company.


. Notwithstanding the Keene court’s gratuitous discussion of its concerns about use of a class action to circumvent bankruptcy laws, the court’s holding is that the case was properly dismissed because the plaintiff-manufacturer had no cognizable claim against the defendant class members. Keene, 14 F.3d at 733.


. See In re Amatex Corp., 755 F.2d 1034, 1042 (3d Cir. 1985); In re Johns-Manville Corp., 36 B.R. 743 (Bankr.S.D.N.Y.1984); In re UNR Indus., 29 B.R. 741, 745 n. 4 (Bankr.N.D.Ill.1983). The inability or refusal of the bankruptcy courts to place Global Health Claimant Class members on equal footing with other creditors of Fibreboard and the indeterminance of the "party in interest” categorization that the class would receive if its claims were cognizable at all in bankruptcy have been widely criticized. See e.g. Anne Hardiman, Toxic Torts and Chapter 11 Reorganization: The Problem of Future Claims, 38 Vand. L.Rev. 1369, 1395-96 (October 1985); Kevin H. Hudson, Catch-23(b)(l)(B): The Dilemma of Using the Mandatory Class Action to Resolve the Problem of the Mass Tort Case, 40 Emory L.J. 665, 693-95 (Spring 1991).


. Opt-out class actions were unheard of before the 1966 amendments to the Federal Rules of Civil Procedure created the Rule 23(b)(3) opt-out class action. The intervenors would have us read Shutts to mean that all class actions involving money claims under Rule 23(b)(1) or (2) are unconstitutional. If the Supreme Court had intended to so hold, it surely would have been more explicit given the ancient history of the mandatory class action, over a hundred years of precedent upholding the constitutionality of such classes, the relatively recent development of the “opt-out” class action, and the strong presumption that the Federal Rules of Civil Procedure are constitutional.


. The district court also rejected the intervenors’ motion under 28 U.S.C. § 144. This statute requires that a party submit an affidavit alleging facts that, if true, would convince a reasonable person that bias exists. However, "[a] court may not grant relief under § 144 if a party's counsel instead of the party executes an affidavit alleging personal bias or prejudice.” Pomeroy v. Merritt Plaza Nursing Home, Inc., 760 F.2d 654, 658-59 (5th Cir. 1985) (citations omitted). The only affidavit before the district court was submitted by counsel for the Flanagan intervenors, Leonard Jacques, and therefore did not qualify for relief under § 144. The district court's error in considering the recusal motion under § 144 was harmless in any event because the court properly concluded that even if the facts in the affidavit were assumed true, a reasonable person would find that no bias exists.


. Two other would-be appellants also lack standing under this rule. However, we need not dismiss their appeals for lack of standing because they are dismissed on other grounds.
On March 25, 1996, Jeffrey Mack Chapin filed notices of appeal complaining of orders entered in Aheam and Rudd. These notices of appeal which were consolidated into Aheam and Rudd were untimely and are therefore dismissed.
Kenneth Smith has also filed notices of appeal complaining of the orders in Aheam and Rudd. Smith’s notices of appeal have also been consolidated into Aheam and Rudd and are dismissed due to Smith's failure to pay the docketing fee and failure to file an appellate brief.
19. The Flanagan intervenors also argue that claims which Fibreboard already knew about (those of Mr. Jaques’ clients) cannot be “future claims” simply because they were not filed before the settlement was reached. This objection is asserted without any basis in law and fails to explain how claims which have not yet been filed could be anything other than “future claims” in the eyes of a court.
The Flanagan intervenors also claim that they are appealing the judgment entered in Aheam which approves the Trilateral Settlement Agreement as a fair settlement of the coverage litigation between Fibreboard and the Insurers. However, Flanagan failed to raise this issue in his initial brief and has not demonstrated that he has standing to challenge this judgment. On appeal, this court will not reach issues not raised in the iniuul brief. United Paperworkers Intern. U. v. Champion Intern., 908 F.2d 1252, 1255 (5th Cir. 1990). Additionally, Flanagan has failed to demonstrate (or make any argument) that he is a proper party to appeal the judgment approving the fairness of the settlement of the coverage litigation between Fibreboard and the Insurers. *991See Rohm & Hass Tex. v. Ortiz Bros. Insulation, 32 F.3d 205 (5th Cir.1994).


. The Flanagan intervenors argue that Rudd was inappropriately certified as a 23(b)(1)(B) class. We do not consider the merits of this argument because the district court found, and we agree, that the defendant class in Rudd could also be certified under 23(b)(2). None of the intervenors appeals the propriety of certification under this provision.


. Rule 19(b) requires a district court deciding the question of indispensability to consider:
first, to what extent a judgment rendered in the person’s absence might be prejudicial to the person or those already parties; second, the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided; third, whether a judgment rendered in the person's absence will be adequate; fourth, whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.
Fed.Rule Civ.Proc. 19(b).


. See Linda S. Mullenix, Class Actions, Personal Jurisdiction, and Plaintiffs' Due Process: Implications for Mass Tort Litigation, 28 U.C. Davis L.Rev. 871, 911-12 (1995); cf. William W. Schwarzer, Structuring Multiclaim Litigation: Should Rule 23 Be Revisited?, 94 Mich.L.Rev. 1250, 1255 (1996) (observing that appropriate accommodation of competing interests differs according to nature of class and claims).


. Although Shutts involved a state court action, the consensus view is that it applies to federal class actions as well. See Matsushita Elec. Indus. Co. v. Epstein, — U.S.-,-, 116 S.Ct. 873, 888, 134 L.Ed.2d 6 (1996) (Ginsburg, J., concurring in part and dissenting in part) ("In [Shutts}, this Court listed minimal procedural due process requirements a class action money judgment must meet if it is to bind absentees; those requirements include notice, an opportunity to be heard, a right to opt out, and adequate representation.”); Carlough v. Amchem Prods., Inc., 10 F.3d 189, 198-99 (3d Cir.1993); Brown, 982 F.2d at 392; In re Drexel Burnham Lambert Group, Inc., 960 F.2d 285, 292 (2d Cir.1992) (dictum), cert. dismissed, 506 U.S. 1088, 113 S.Ct. 1070, 122 L.Ed.2d 497 (1993); In re Real Estate Title, 869 F.2d at 766 n. 6. See also Miller & Crump, supra note 17, at 29-31.